      Case 3:18-cv-02791-L Document 31 Filed 07/02/19             Page 1 of 11 PageID 194


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

SAMEER SYED, individually and on behalf of all
others similarly situated,

                         Plaintiff(s),                CIVIL ACTION NO. 3:18-CV-2791
vs.

BETO FOR TEXAS, BETO O’ROURKE,
AND JOHN DOES 1-25,

                       Defendants.



                                         JOINT STATUS REPORT



         Pursuant to the Court’s Order entered June 4, 2019 and in accordance with Federal Rule of

Civil Procedure 26(f), a case management conference was conducted on June 17, 2019, among

counsel of record for Plaintiff Sameer Syed (“Plaintiff”) and Defendants Beto for Texas (“Beto for

Texas”) and Beto O’Rourke (“O’Rourke”). Accordingly, counsels submit the following Joint

Status Report Regarding the Contents of a Scheduling Order (“Joint Status Report”) and Agreed

Proposed Discovery Plan.

(1)      A brief statement of the nature of the case, including the contentions of the parties.

Plaintiff: Defendants Beto for Texas and Mr. Beto O’Rourke aka Robert Francis O’Rourke have

engaged in sending out automated pre-recorded text messages to millions of individuals and

cellular phones in Texas without their consent. The text messages were sent using an “automatic

telephone dialing system” (“ATDS”) and the messages sent were prerecorded messages. Every

ATDS requires some form or human intervention to operate. However, the Defendants volunteers

did not use personal cellular phone to send these text messages, they did not dial any phone

                                                                                     Page 1 of 11
   Case 3:18-cv-02791-L Document 31 Filed 07/02/19                 Page 2 of 11 PageID 195


numbers, and they did not write the content of the text messages. The content of the text messages

was prerecorded or prewritten and the names of the recipients was automatically inserted into the

text messages. The volunteers had minimal human intervention with the ATDS because they did

not dial the phone numbers, did not write the messages, did not enter the names of the recipients,

but simply may have had to press send. This does not rise to a level of “substantial human

intervention” nor is that the standard for ATDS in the Fifth Circuit.

       Secondly, Mr. Beto O’Rourke should be held personally liable since he caused the entity

Beto for Texas to dissolve after being served with a lawsuit. This was an attempt to conceal assets

of the entity from our lawsuit. Both Defendants had actual notice of the lawsuit and were properly

served before the alleged dissolution of Beto for Texas. Mr. O’Rourke should not be allowed to

limited his liability by creating a legal entity (Beto for Texas) and then avoid any liability all

together by dissolving the entity and saying there are no assets to recover from. It is established

law throughout the country that dissolving a legal entity after a lawsuit has been properly served

places the principals of that entity in its shoes. Therefore, we ask that Mr. Beto “Francis” O’Rourke

be placed in the shoes of Beto for Texas if indeed Beto for Texas has been dissolved.

Defendant Beto for Texas: Plaintiff alleges in the first amended complaint that Beto for Texas used

an “automatic telephone dialing system” (“ATDS”) to send “prerecorded” texts to consumers’ cell

phones without prior express consent in violation of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

       The texts sent on behalf of Beto for Texas were not made using an ATDS. Specifically, the

dialing system used to send the texts is incapable of sending texts without direct, substantial human

intervention, as the system is physically separate and it does not share equipment with any system




                                                                                        Page 2 of 11
   Case 3:18-cv-02791-L Document 31 Filed 07/02/19                  Page 3 of 11 PageID 196


which does have the capacity to send texts without human intervention. The texts are

individualized and made peer-to-peer by human senders.

       Plaintiff’s allegation that the texts were “prerecorded” is also unfounded. The Fifth Circuit

has concluded that “[t]o be liable under the ‘artificial or prerecorded voice’ section of the TCPA .

. . a defendant must make a call and an artificial or prerecorded voice must actually play.” Ybarra

v. Dish Network, LLC, 807 F.3d 635, 640 (5th Cir. 2015). The first amended complaint contains

no such allegation nor is there any evidence that the texts played an artificial or prerecorded voice.

Defendant Beto O’Rourke: O’Rourke should not be a party to this matter as, under Texas law, he

is not and cannot be liable for the conduct complained of by Plaintiff. As such, the claims against

him must be dismissed.

       Plaintiff originally sued Beto for Texas, a federally registered principal campaign

committee, alleging that it sent text messages to Plaintiff and a putative class of individuals in

violation of the TCPA. The lawsuit was filed on October 19, 2018, just over three weeks prior to

the 2018 mid-term elections during a period of heightened publicity towards O’Rourke. After the

election, Beto for Texas moved to dismiss the complaint under Rule 12(b)(6) due to the failure to

plead a viable claim against Beto for Texas. Also, as the election was over, Beto for Texas’s reason

for existence as an association came to an end. In response, Plaintiff sought to amend, and Plaintiff

added claims against O’Rourke and 25 “John Does” in addition to Beto for Texas. However, in so

doing, Plaintiff asserted no new facts that would give rise to personal liability of O’Rourke, and

no factual basis exists to hold O’Rourke personally liable in this case. Rather, Plaintiff–at times–

lumps all the parties defendant together with the phrase “Defendants” without differentiating who

allegedly did what. At no point in time does Plaintiff allege any conduct specifically done by

O’Rourke, controlled by O’Rourke, or any other theory of law that would set forth a plausible



                                                                                        Page 3 of 11
      Case 3:18-cv-02791-L Document 31 Filed 07/02/19              Page 4 of 11 PageID 197


basis to hold O’Rourke individually liable in this case. Moreover, Texas law is clear that O’Rourke

cannot be held liable for the conduct, if any, of Beto for Texas or Beto for Texas’s agents. Chapter

252 of the Texas Business Organizations Code specifically bars Plaintiff’s effort to sue O’Rourke

for the actions of alleged agents of Beto for Texas. This failure to state a claim against O’Rourke

individually requires that the Court dismiss his claim.

(2)      Any challenge to jurisdiction or venue.

Plaintiff: None.

Defendant Beto for Texas: None.

Defendant Beto O’Rourke: None.

(3)      Any pending or contemplated motions and proposed time limits for filing motions.

         The Parties propose staggered dispositive deadlines with the Motion for Class Certification

due on April 3, 2020. The Motion(s) for Summary Judgment on the merits will be due 45 days

after the Court’s ruling on the Motion for Class Certification.

Plaintiff: Plaintiff may file a motion for summary judgment and may file other motions.

Defendant Beto for Texas: Beto for Texas will file a motion for summary judgment and may file

other motions.

Defendant Beto O’Rourke: O’Rourke has a pending motion to dismiss. If it is not granted,

O’Rourke will file promptly file a motion for summary judgment regarding the interpretation of a

statutory defense that must be determined as a matter of law and may file other motions.

(4)      Any matters which require a conference with the court.

Plaintiff: None

Defendant Beto for Texas: None.

Defendant Beto O’Rourke: None.



                                                                                       Page 4 of 11
      Case 3:18-cv-02791-L Document 31 Filed 07/02/19               Page 5 of 11 PageID 198


(5)      Likelihood that other parties will be joined and the deadline for adding parties and
         amendment of pleadings.

The Parties propose September 6, 2019 for the deadline to add parties or amend pleadings.

Plaintiff: Plaintiff needs to undertake discovery to determine any other parties which may be

required to be joined to this action and reserves its right to join additional parties as discovery

proceeds.

Defendant Beto for Texas: Beto for Texas believes it needs to undertake discovery before it can

make a determination as to the likelihood of joining of other parties prior to discovery. Beto for

Texas reserves its right to join additional parties as discovery proceeds.

Defendant Beto O’Rourke: O’Rourke believes that the case against him must be disposed of as a

matter of law. However, if the Court denies his pending Motion to Dismiss and a subsequent

Motion for Summary Judgment regarding the interpretation of a statutory defense that must be

determined as a matter of law, he may need to undertake discovery before it can make a

determination as to the likelihood of joining of other parties prior to discovery. O’Rourke reserves

his right to join additional parties as discovery proceeds.

(6)      Discovery Plan

An estimate of the time needed for discovery, with reasons; A specification of the discovery
contemplated; and Limitations, if any, that should be placed on discovery. If these matters
are specifically addressed in the proposed discovery plan, the parties need not address them
here.

         A.     Initial Disclosures

         The Parties do not object to initial disclosures pursuant to Rule 26(a)(1). The Parties

propose that initial disclosures be made by July 19, 2019. The Parties do not believe any changes

in the form or requirement for Rule 26(a) disclosures should be necessary.

         B.     Areas of Discovery



                                                                                       Page 5 of 11
   Case 3:18-cv-02791-L Document 31 Filed 07/02/19                 Page 6 of 11 PageID 199


       The Parties do not believe that discovery needs to be conducted in phases or limited to

specific subject matter. The Parties propose discovery in accordance with the Federal Rules.

       Because the case is a class action, has multiple defendants, and the case relies on technical

issues including whether the dialing system used was an ATDS as defined in the TCPA and by the

FCC, the Parties propose March 6, 2020 as the deadline for completing discovery.

Plaintiff: Plaintiff seeks discovery on the following topics: (1) all documents, data and information

supporting Defendants’ defenses; (2) all documents, data and information regarding Defendants’

telephone dialing and texting system; and (3) all documents, data and information regarding the

Defendants’ assets and distributions. Plaintiff intends to have an expert witness. Plaintiff also

requests that discovery to be exchanged via email.

Defendant Beto for Texas: Beto for Texas plans to seek discovery on the following topics: (1) all

documents, data and information supporting Plaintiff’s claims; (2) all documents, data and

information regarding Plaintiff’s adequacy as a class representative; and (3) all documents, data

and information regarding other claims Plaintiff has made and/or lawsuits he has filed, including

those alleging violations of the TCPA. Beto for Texas will depose Plaintiff and may depose other

individuals and entities associated with the lawsuit. Beto for Texas intends to have an expert

witness.

Defendant Beto O’Rourke: If the Court does not grant O’Rourke’s motion to dismiss or his Motion

for Summary Judgment regarding the interpretation of a statutory defense that must be determined

as a matter of law, O’Rourke plans to seek discovery on the following topics: (1) all documents,

data and information supporting Plaintiff’s claims; (2) all documents, data and information

regarding Plaintiff’s adequacy as a class representative; and (3) all documents, data and

information regarding other claims Plaintiff has made and/or lawsuits he has filed, including those



                                                                                       Page 6 of 11
   Case 3:18-cv-02791-L Document 31 Filed 07/02/19                 Page 7 of 11 PageID 200


alleging violations of the TCPA. O’Rourke may depose Plaintiff and may depose other individuals

and entities associated with the lawsuit. O’Rourke may have an expert witness.

                       EVENT                                       PROPOSAL

 Initial Disclosures                               July 19, 2019

 Amendment of Pleadings                            September 6, 2019

 Plaintiff’s Expert Report                         January 31, 2020

 Defendants’ Expert Report(s)                      March 6, 2020

 Close of Discovery                                March 6, 2020

 Motion for Class Certification                    April 3, 2020

 Motion(s) for Summary Judgment                    45 days after Court’s ruling on Motion for
                                                   Class Certification

 Trial                                             45 days after Court’s ruling on Motion for
                                                   Summary Judgment



         C.     Electronic Evidence and Confidentiality

         Undersigned counsel have discussed the disclosure and preservation of electronically-

stored information, including, but not limited to, the form in which such data shall be produced,

search terms to be applied in connection with the retrieval and production of such data where

appropriate, the location and format of electronically stored information, appropriate steps to

preserve electronically stored information, and the allocation of costs of assembling and producing

such information. The Parties expect much discovery will be in electronic form and intend to

stipulate or agree to the form or forms in which electronic discovery should be produced or

otherwise made available. The Parties have agreed to meet and confer regarding an ESI Order.




                                                                                      Page 7 of 11
      Case 3:18-cv-02791-L Document 31 Filed 07/02/19                Page 8 of 11 PageID 201


         To the extent any other issues regarding the format for electronic discovery arise, the

parties will confer in good faith before bringing them to the attention of the Court.

         The Parties anticipate entering a stipulated protective order to govern the confidentiality of

certain documents and information produced and exchanged in discovery and will move the Court

for such an order at the appropriate time.

(7)      A statement that counsel have read the Dondi decision, 121 F.R.D. 284 (N.D. Texas
         1988), and that counsel have read and are familiar with the district’s Civil Justice
         Expense and Delay Reduction Plan as amended in May 2002.

Counsel for the Parties have read the Dondi decision, 121 F.R.D. 284 (N.D. Texas 1988), and are

familiar with the district’s Civil Justice Expense and Delay Reduction Plan as amended in May

2002.

(8)      Requested trial date, estimated length of trial, and whether a jury has been
         demanded.

Plaintiff: Plaintiff requests a trial date 45 days after the Court’s ruling on all dispositive motions.

The trial length will be two days and Plaintiff has timely demanded a jury trial.

Defendant Beto for Texas: Beto for Texas requests the trial be scheduled 45 days after the Court’s

rulings on all dispositive motions. Beto for Texas estimates the trial length will be two days and

requests a bench trial.

Defendant Beto O’Rourke: O’Rourke requests the trial be scheduled for a bench trial 45 days after

the Court’s ruling on all dispositive motions. O’Rourke estimates the trial length will be no more

than two days if handled as a bench trial.

(9)      Whether the parties will consent to trial (jury or nonjury) before United States
         Magistrate Judge Renée Harris Toliver per 28 U.S.C. § 636(c). The parties are to
         simply state that they consent or do not consent to trial before the magistrate judge.
         The court does not wish to know the identity of the party refusing to consent. See Fed.
         R. Civ. P. 73(b).

The Parties do not consent to trial before the magistrate judge.

                                                                                         Page 8 of 11
   Case 3:18-cv-02791-L Document 31 Filed 07/02/19                  Page 9 of 11 PageID 202



(10)   Prospects for settlement, and status of any settlement negotiations.

The Parties have begun settlement discussions, but have not come to an agreement at this time.

(11)   Whether the parties will agree to mediation or to other alternative dispute resolution,
       and when it would be most effective (before discovery, after limited discovery, or at
       the close of discovery).

The Parties do not agree to mediation or to other alternative dispute resolution at this time.

(12)   Any other matters relevant to the status and disposition of this case.

The Parties do not foresee any other matters relevant to the status and disposition of this case at
this time.

                                      Respectfully submitted,


                                                   /s/ William E. Raney

 DEAN GRESHAM                                      WILLIAM E. RANEY
 Texas Bar No. 24027215                            (Pro hac vice)
 dean@stecklerlaw.com                              Missouri Bar No. 46954
 L. KIRSTINE ROGERS                                braney@clrkc.com
 Texas Bar No. 24033009                            KELLIE MITCHELL BUBECK
 krogers@stecklerlaw.com                           (Pro hac vice)
 STECKLER GRESHAM COCHRAN PLLC                     Missouri Bar No. 65573
 12720 Hillcrest Rd., Suite 1045                   kbubeck@clrkc.com
 Dallas, TX 75230                                  COPILEVITZ, LAM & RANEY, P.C.
 Phone: (972) 387-4040                             310 W. 20th Street, Suite 300
                                                   Kansas City, MO 64108
                                                   Phone: (816) 472-9000
                                                   Fax: (816) 472-5000

                          ATTORNEYS FOR DEFENDANT BETO FOR TEXAS

/s/ Charla G. Aldous

CHARLA G. ALDOUS
Texas Bar. No. 20545235
caldous@aldouslaw.com
BRENT R. WALKER
Texas Bar No. 24047053
bwalker@aldouslaw.com
Aldous\Walker LLP

                                                                                        Page 9 of 11
  Case 3:18-cv-02791-L Document 31 Filed 07/02/19        Page 10 of 11 PageID 203


2311 Cedar Springs Rd., Suite 200
Dallas, TX 75201
Phone: (214) 526-5595
Fax: (214) 526-5525

                         ATTORNEYS FOR DEFENDANT BETO O’ROURKE


/s/ Shawn Jaffer

SHAWN JAFFER
Texas Bar No. 24107817
shawn@jafflaw.com
SHAWN JAFFER LAW FIRM PLLC
6136 Frisco Square Blvd, Suite 400
Frisco, TX 75034
Phone: (214) 210-9910
Fax: (214) 594-6100

                         ATTORNEY FOR LEAD PLAINTIFF SAMEER SYED




                                                                       Page 10 of 11
  Case 3:18-cv-02791-L Document 31 Filed 07/02/19                Page 11 of 11 PageID 204


                                              ***
                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served on all counsel of record via the Court’s e-filing system on this 2nd day of July, 2019.

                                      /s/ William E. Raney
                                       WILLIAM E. RANEY




                                                                                    Page 11 of 11
